FRANK, Acting Chief Judge.
The appellant has raised two points on appeal, only one of which is meritorious. The order of probation placed the following conditions on the appellant’s behavior: first, he is not allowed to live with members of the opposite sex and, second, he is not to come within three blocks of a known high crime area. Both of these conditions are invalid. Huff v. State, 554 So.2d 616 (Fla.2d DCA 1989).
The conditions of probation are stricken but all other aspects of this matter are affirmed.
HALL and PATTERSON, JJ., concur.